PER CURIAM
(Regla 50)
I
Los recurridos Ángel Zayas Ortiz y María G. García pre-sentaron ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una demanda por daños y perjuicios contra la parte peticionaria Royal Insurance Company of Puerto Rico, Inc. (en adelante la Peticionaria), como conse-cuencia de un robo sufrido por ellos en el estacionamiento de un establecimiento de comidas McDonald’s.
La Peticionaria presentó una solicitud de sentencia su-maria en la cual alegó la ausencia de controversia sobre ciertos hechos.(1) En su oposición a la solicitud de sentencia *696sumaria, los recurridos alegaron la existencia de hechos en controversia; sostuvieron en particular que existía contro-versia de hechos sobre si McDonald’s cumplió o no con su deber de proveer la seguridad adecuada a las personas que patrocinan su comercio.
El 20 de agosto de 1997 se celebró una vista para, entre otras cosas, discutir la moción de sentencia sumaria. El tribunal de instancia resolvió en sala declarar no ha lugar dicha moción. En la minuta se hizo constar, en lo que con-cierne a este asunto, lo siguiente:
Discutida la moción de sentencia sumaria de la parte deman-dada, el Tribunal resuelve: A la moción de sentencia sumaria, NO HA LUGAR. Minuta de 22 de agosto de 1997, pág. 11.
La Secretaria del tribunal de instancia certificó haber notificado mediante copia de dicha minuta a los abogados de las partes el 22 de agosto de 1997.
Inconforme con la determinación del tribunal de instan-cia, la Peticionaria acudió ante el Tribunal de Circuito de Apelaciones mediante una petición de certiorari, la cual presentó el 22 de septiembre de 1997, último día para así hacerlo. (2)
*697La Peticionaria, sin embargo, no le notificó a los recurri-dos el recurso de certiorari hasta el 23 de septiembre de 1997, fecha cuando depositó en el correo, según el matase-llos, la copia que fuera remitida a éstos.
Los recurridos presentaron su moción de desestimación ante el Tribunal de Circuito de Apelaciones discutiendo la cuestión de que el recurso debía ser desestimado porque ellos no fueron notificados dentro del término de cumpli-miento estricto de treinta (30) días. Conjuntamente con la moción, presentaron una copia del sobre por ellos recibido, con el matasellos de correo, que claramente refleja que la copia del recurso remitido a los recurridos fue depositada en el correo por la Peticionaria el 23 de septiembre de 1997, fuera del término de cumplimiento estricto, sin que se adujera causa para ello.(3)
El Tribunal de Circuito de Apelaciones, no empece lo anterior, atendió el caso en los méritos, justificando su ac-tuación a base de que al caso de autos le aplica la Regla 68.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual dispone que cuando
... una parte tenga derecho a realizar, o se le requiera para que realice algún acto dentro de determinado plazo después de ha-bérsele notificado un aviso u otro escrito, y el aviso o escrito le sea notificado por correo, se añadirán tres (3) días al período prescrito, salvo que no será aplicable a los términos que sean contados a partir del archivo en autos de copia de la notificación de la sentencia.
El Tribunal de Circuito de Apelaciones procedió enton-ces a confirmar, en los méritos, la determinación del tribunal de instancia, que declaró sin lugar la moción de sen-tencia sumaria. La Peticionaria acude a nosotros mediante *698un recurso de certiorari presentado oportunamente, para que revisemos dicha determinación, al señalar que:
1. Erró el Honorable Tribunal de Circuito de Apelaciones al declarar No Ha Lugar la Petición de Certiorari, basado en que no procede el recurso de sentencia sumaria presentado en ins-tancia debido a que existe controversia de hechos.
2. Erró el Honorable Tribunal de Circuito de Apelaciones al no revisar y revocar la resolución del Tribunal de Primera Ins-tancia, debido a que, desde todo punto de derecho, no existe nexo causal en la reclamación de los demandantes. Petición de certiorari, pág. 5.
Por las razones que exponemos más adelante, procede que al amparo de la Regla 50 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, dictemos sentencia para des-estimar el recurso de certiorari presentado por la Peticio-naria ante el Tribunal de Circuito de Apelaciones, dejar sin efecto la resolución recurrida y mantener en vigor, por ha-ber advenido final, la determinación del tribunal de instan-cia mediante la cual denegó la moción de sentencia sumaria.
i — i h — i
La Regia 33(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, dispone lo siguiente sobre la notificación de los recursos a las partes:

B. Notificación del recurso a las partes

La parte peticionaria notificará la solicitud de certiorari, de-bidamente sellada con la fecha y la hora de presentación a lo-s(as) abogados(as) de récord, o en su defecto, a las partes, así como al (a la) Procurador(a) General y al (a la) Fiscal de Dis-trito en los casos criminales, dentro del término jurisdiccional o de cumplimiento estricto establecido por ley, según fuere el caso, para presentar el recurso. Efectuará la notificación por correo certificado con acuse de recibo o mediante un servicio similar de entrega personal por compañía privada con acuse de recibo. Cuando se efectúe por correo, se remitirá la notificación a loss(as) abogados(as) de las partes, cuando no estuvieren repre-*699sentadas por abogado(a), a la dirección postal que surja del úl-timo escrito que conste en el expediente del caso. Cuando del expediente no surja una dirección, de estar la parte represen-tada por abogado(a), la notificación se hará a la dirección que de éste(a) surja del registro que a esos efectos lleve el(la) Secre-tario(a) del Tribunal Supremo. La parte peticionaria certificará el hecho de la notificación en la propia solicitud de certiorari. La fecha del depósito en el correo se considerará como la fecha de la notificación a las partes. La notificación mediante entrega personal deberá hacerse en la oficina de los(as) abogados(as) que representen a las partes, entregándola a éstos(as) o a cual-quier persona a cargo de la oficina. De no estar la parte repre-sentada por abogado(a), se entregará en el domicilio o dirección de la parte o de las partes, según ésta surja de los autos, a cualquier persona de edad responsable que se encuentre en la misma. En caso de entrega personal se certificarán la forma y las circunstancias de tal diligenciamiento, lo que se hará dentro de las próximas cuarenta y ocho (48) horas. El término aquí dispuesto será de cumplimiento estricto. (Énfasis suplido.)
A tenor con la citada regla, la Peticionaria tenía hasta el 22 de septiembre de 1997 para notificarle a los recurridos del recurso de certiorari presentado ante el foro apelativo. No lo hizo. Por el contrario, no fue sino hasta el 23 de septiembre de 1997 que la Peticionaria depositó en el co-rreo la copia del recurso que se notificaba a los recurridos, según señalamos anteriormente.
El foro apelativo, sin embargo, entendió que no procedía la desestimación del recurso, aplicando la Regla 68.3 de Procedimiento Civil, supra. Al así hacerlo, erró.
El Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(f)), según enmendado por la See. 3 de la Ley Núm. 248 de 25 de diciembre de 1995, al referirse a uno de los asuntos sobre los que conocerá el Tribunal de Circuito de Apelaciones, pertinente al caso de autos, dispone:
Mediante auto de certiorari expedido a su discreción, de cual-quier otra resolución u orden dictada por el Tribunal de Pri-mera Instancia, incluyendo el Tribunal de Distrito durante el proceso de su abolición. En estos casos, el recurso de certiorari se formalizará presentando una solicitud dentro de los treinta *700(30) días siguientes a la fecha de la notificación de la resolución y orden. El término aquí dispuesto es de cumplimiento estricto, excepto cuando mediaren circunstancias especiales debida-mente sustentadas en la petición de certiorari. ... (Enfasis suplido.)
La Regla 32(D) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, dispone, a su vez, que “[e]l recurso de certiorari para revisar cualquier otra resolución u orden del Tribunal de Primera Instancia se formalizará mediante la presentación de una solicitud den-tro de los treinta (30) días siguientes a la fecha del archivo en autos de copia de la notificación de la resolución u orden recurrida”. (Énfasis suplido.) Esta regla dispone, además, que “[e]ste término es de cumplimiento estricto, excepto cuando mediaren circunstancias especiales debidamente justificadas en la solicitud de certiorari”. Id.
Los términos para presentar recursos de apelación o de certiorari comienzan a transcurrir, por lo tanto, a partir de la fecha cuando se archiva en autos la copia de la notificación de la sentencia, resolución u orden de la que se solicita revisión. La fecha de notificación, en estos casos, es la fecha del archivo en autos de la notificación, por lo que es improcedente añadir al término de treinta (30) días para recurrir en alzada los tres (3) días a que se refiere la Regla 68.3 de Procedimiento Civil, supra, aplicable a las notificaciones que se envían por correo.(4)
En Vega v. Alicea, 145 D.P.R. 236 (1998), resolvimos que al término jurisdiccional de quince (15) días para presentar una moción de reconsideración al amparo de la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, no le aplica la extensión de tres (3) días de la Regla 68.3, supra.
Allí expresamos lo siguiente:
El término de la Regla 47, supra, en una sentencia es fatal. Barletta v. Tribunal Superior, 100 D.P.R. 690 (1972); Soc. de *701Gananciales v. A.F.F., 108 D.P.R. 644 (1979). Sin embargo, se ha quedado en el tintero si igual solución rige en cuanto a las resoluciones y órdenes. Una teoría, que ha sido acogida por el reputado Tribunal de Circuito de Apelaciones, presenta que el término es directivo, pues las órdenes y resoluciones interlocu-torias carecen de finalidad y, por ende, contra ellas no transcu-rren términos jurisdiccionales. Según ésta, el tribunal conserva la facultad de corregirlas antes de que termine el pleito. O sea, por ser interlocutorias, se les niega inmediatez y finalidad.
La dificultad de este enfoque radica en que esos dictámenes —salvo una reconsideración oportuna o que en alzada se dejen sin efecto— ponen fin a incidentes dentro del proceso litigioso escalonado. Negarle finalidad es simplemente poner en entre-dicho ante abogados y partes la certeza, seriedad y autoridad que debe caracterizar nuestro sistema procesal adjudicativo en todas sus etapas críticas antes de que se dicte sentencia e, in-cluso, luego de ser dictada. (Escolio omitido y énfasis en el original.) Vega v. Alicea, supra, págs. 240-241.
Tomando en consideración que el término de treinta (30) días para presentar el recurso de certiorari en este caso es un término de cumplimiento estricto que el tribunal apelativo no puede prorrogar, salvo por causa justificada expuesta en la propia petición de certiorari, y que la Regla 33(B) del Reglamento de dicho foro, supra, exige que se notifique a las otras partes en el litigio una copia del recurso dentro del término jurisdiccional o de cumplimiento estricto, es obvio que no aplica la extensión de tres (3) días a que se refiere la Regla 68.3 de Procedimiento Civil, supra.
Recientemente expresamos también en Vega v. Alicea, supra, pág. 242:
El propósito de la Regla 68.3 es añadirle tres (3) días a los términos prescritos por las reglas cuando la notificación es por correo, teniendo el efecto de prorrogarlo. Sin embargo, los tér-minos jurisdiccionales nunca pueden ser ampliados aunque sean notificados por correo. Gobernador de P.R. v. Alcalde de Juncos, 121 D.P.R. 522 (1988). (Énfasis en el original.)
El hecho de que se trate de un término de cumplimiento estricto y no jurisdiccional, no autoriza tampoco al *702tribunal apelativo a prorrogarlo, salvo justa causa para la dilación o que la parte demuestre detalladamente al tribunal las bases razonables que tiene para la dilación. Arriaga v. F.S.E., 145 D.P.R. 122 (1998).
En el caso de autos no se adujo justa causa para la dilación en la notificación del recurso de certiorari a la otra parte ni que existieran bases razonables para la dilación. Se notificó tardíamente. Se pretendió justificar la tardanza subsiguientemente, a base de la aplicación errónea del tér-mino de tres (3) días cuando la notificación se realiza por correo, cuando la otra parte haya pedido la desestimación. Ello no justifica la tardanza.
Por los fundamentos antes expuestos, procede desesti-mar el recurso de “certiorari” presentado en el caso de autos ante el Tribunal de Circuito de Apelaciones, dejar sin efecto la resolución del foro apelativo emitida el 26 de marzo de 1998 y mantener en vigor, por haber advenido final, la re-solución del Tribunal de Primera Instancia de 20 de agosto de 1997 que declaró no ha lugar la moción de sentencia sumaria presentada por la Peticionaria.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López no intervino.

 Los hechos materiales alegadamente indisputables, según la solicitud de sentencia sumaria, eran los siguientes:
“(1) El 11 de septiembre de 1995, el demandante Ángel Zayas Ortiz (‘Zayas’), radicó una querella ante la Policía de Puerto Rico por el asalto a mano armada, en el cual fue despojado de su carro y pertenencias, perpetrado por un desconocido.
*696“(2) Zayas, según se informa, se encontraba en la [sic] compañía de la deman-dante María C. García Lorenzo (‘María’). El automóvil hurtado era deportivo, rojo, marca Porsche, año 1982.
“(3) El asalto ocurrió a las 11:50 de la mañana de un día claro y lo perpetró un hombre que el demandante desconocía. El incidente sucedió al aire libre en el esta-blecimiento del restaurante denominado McDonald’s (‘McDonald’s’), cuyo restau-rante se encuentra ubicado en la Avenida Roosevelt, esquina Muñoz Rivera, en Hato Rey, Puerto Rico.
“(4) McDonald’s es un establecimiento individual y el mismo no forma parte de un centro o conglomerado comercial alguno. En el establecimiento de McDonald’s se encontraba el celador, que no posee arma de fuego, para velar por personas que no fuesen parroquianas del restaurante no se estacionaran en éste.
“(5) Zayas, mediante una fotografía en el periódico, identificó a José Alvarez Berrios como el criminal que lo asaltó el 11 de septiembre de 1995.
“(6) El delincuente no es empleado, agente autorizado ni representante de McDonald’s.” Resolución del Tribunal de Circuito de Apelaciones de 26 de marzo de 1998, pág. 2.


 Por tratarse de una resolución interlocutoria del tribunal de instancia, el recurso apropiado para acudir ante el Tribunal de Circuito de Apelaciones es el de certiorari, que debe presentarse dentro del término de cumplimiento estricto de *697treinta (30) días, a tenor con lo dispuesto por el Art. 4.002(f) de la Ley de la'Judica-tura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(f)), según enmendada por la See. 3 de la Ley Núm. 248 de 25 de diciembre de 1995. Véase, además, la Regla 32(D) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.


 Véase Apéndice, pág. 90.


 Véase Figueroa Rivera v. Tribunal Superior, 85 D.P.R. 82 (1962).